 



Exhibit 10.42
INCENTIVE COMPENSATION, CONFIDENTIALITY,
NON-DISCLOSURE AND NON-COMPETE AGREEMENT
     This Incentive Compensation, Confidentiality, Non-Disclosure and
Non-Compete Agreement (“Agreement”) is entered into between Group 1 Automotive,
Inc. (“Employer”), and Randy L. Callison (“Employee”), as of December 31, 2006
(the “Effective Date”).
RECITALS
     WHEREAS, Employer desires to grant to Employee shares of restricted stock
or restricted stock units (collectively “Restricted Stock”) as part of an
incentive compensation plan to encourage Employee’s loyalty, future performance
and continued employment with Employer.
     WHEREAS, in exchange for Employer granting to Employee shares of restricted
stock or restricted stock units and providing Employee with certain confidential
and proprietary information and trade secrets for the purpose of carrying out
his employment responsibilities (as set forth in Section 2 of this Agreement),
Employee agrees to the non-competition provisions of Section 3 of this
Agreement.
AGREEMENT
     For and in consideration of the mutual promises, covenants, and obligations
contained herein, Employer and Employee agree as follows:

1.   INCENTIVE COMPENSATION

     1.1. Initial Grant. Employer hereby grants to Employee 10,000 shares of
Restricted Stock in accordance with the terms and conditions of Employer’s 1996
Stock Incentive Plan. Such shares of Restricted Stock shall vest as follows:
(i) 4,000 shares (or units) shall vest on January 1, 2009; (ii) 2,000 shares (or
units) shall vest on January 1, 2010; (iii) 2,000 shares (or units) shall vest
on January 1, 2011; and (iv) 2,000 shares (or units) shall vest on January 1,
2012.
     1.2. Additional Grants. Employee shall be eligible to receive additional
grants under Employer’s 1996 Stock Incentive Plan in such amounts as determined
in the sole discretion of the Compensation Committee, including grants of
options or Restricted Stock.
     1.3. Options. If Employee is granted stock options, Employee shall enter
into a separate written stock option agreement pursuant to which Employee shall
be granted the option to acquire common stock of Employer subject to the terms
and conditions of Employer’s 1996 Stock Incentive Plan, or any successor plan,
and the stock option agreement entered into thereunder. The number of shares,
exercise price per share and other terms of the options shall be as specified in
such other written agreement, unless modified specifically herein.

1 



--------------------------------------------------------------------------------



 



     1.4. Condition of Grants. The rights and liabilities of Employer and
Employee regarding entitlement to, and vesting of, any incentive compensation
granted pursuant to this Agreement shall be conditioned and dependent on the
Employee’s consent and agreement to the promises set forth in Section 2 of this
Agreement. In the event that any provision set forth in Section 2 is violated,
Employer shall have the right, among other remedies, to demand forfeiture of any
cash or equity award realized during the twelve (12) months prior to such
violation or declaration.

2.   OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS

     2.1. Provision of Confidential and Proprietary Information. Employer owns
certain confidential and proprietary information and trade secrets to which
Employee will be given access for the purpose of carrying out his employment
responsibilities hereunder. Furthermore, Employer shall provide Employee with
confidential and proprietary information and trade secrets regarding Employer
and its subsidiaries and affiliates, in order to assist Employee in satisfying
his obligations hereunder. Employer shall provide Employee with specialized
training including orientation, sales and financial information, and computer
and systems training.
     2.2. Return of Proprietary Material. All information, ideas, concepts,
improvements, discoveries, and inventions, whether patentable or not, which are
conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during Employee’s employment by Employer (whether
during business hours or otherwise and whether on Employer’s premises or
otherwise) which relate to Employer’s or any of its subsidiaries’ or affiliates’
businesses, products or services (including, without limitation, all such
information relating to corporate opportunities, research, financial and sales
data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks) shall be disclosed to Employer and are
and shall be the sole and exclusive property of Employer. Upon termination of
Employee’s employment, for any reason, Employee promptly shall deliver the same,
and all copies thereof, to Employer.
     2.3. Nondisclosure of Confidential Information. Except as required by law
or process, Employee will not, at any time during or after his employment by
Employer, make any unauthorized disclosure of any confidential business
information or trade secrets of Employer or its subsidiaries or affiliates, or
make any use thereof, except in the carrying out of his employment
responsibilities hereunder. As a result of Employee’s employment by Employer,
Employee may also from time to time have access to, or knowledge of,
confidential business information or trade secrets of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Employer and
its subsidiaries and affiliates. Employee also agrees to preserve and protect
the confidentiality of such third party confidential information and trade
secrets to the same extent, and on the same basis, as Employer’s or any of its
subsidiaries’ or affiliates’ confidential business information and trade
secrets.
     2.4. Ownership of Copyrighted Works. If, during Employee’s employment by
Employer, Employee creates any original work of authorship fixed in any tangible
medium of expression which is the subject matter of copyright (such as
videotapes, written presentations on acquisitions, computer programs, E-mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to Employer’s, or any of its
subsidiaries’ or affiliates’ businesses, products, or services, whether such
work is created

2



--------------------------------------------------------------------------------



 



solely by Employee or jointly with others (whether during business hours or
otherwise and whether on Employer’s or any of its subsidiaries’ or affiliates’
premises or otherwise), Employer shall be deemed the author of such work if the
work is prepared by Employee in the scope of his employment; or, if the work is
not prepared by Employee within the scope of his employment, but is specially
ordered by Employer or any of its subsidiaries or affiliates as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and Employer or any of its subsidiaries or affiliates shall be the author of the
work. If such work is neither prepared by Employee within the scope of his
employment, nor a work specially ordered that is deemed to be a work made for
hire, then Employee hereby agrees to assign, and by these presents does assign,
to Employer all of Employee’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.
     2.5. Protection of Proprietary Material. Both during the period of
Employee’s employment by Employer and thereafter, Employee shall assist
Employer, or any of its subsidiaries or affiliates and their nominees, at any
time, in the protection of Employer’s or any of its subsidiaries’ or affiliates’
worldwide right, title, and interest in and to information, ideas, concepts,
improvements, discoveries, and inventions, and its copyrighted works, including
without limitation, the execution of all formal assignment documents requested
by Employer or any of its subsidiaries or affiliates or their nominees and the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries.

3.   NON-COMPETITION OBLIGATIONS

     3.1. Non-Competition Obligations. In consideration for Employer’s promises
contained in Section 2 of this Agreement, and as an additional incentive for
Employer to enter into this Agreement, Employer and Employee agree to the
non-competition provisions of this Section 3.1. Employee agrees that during the
period of Employee’s non-competition obligations hereunder, Employee will not,
directly or indirectly for Employee or for others:

  (i)   engage in the Restricted Area in any business competitive with any line
of business conducted by Employer or any of its subsidiaries or affiliates
(including without limitation any public or private auto retailer);     (ii)  
render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged in the Restricted Area, directly or
indirectly, in any business competitive with any line of business conducted by
Employer or any of its subsidiaries or affiliates (including without limitation
any public or private auto retailer);     (iii)   engage in any business of,
render advice or services to, or otherwise assist, any private or public
automobile dealership consolidator owning ten (10) or more dealerships at the
time Employee seeks to engage in any business of, render advice or services to,
or otherwise assist any such automobile dealership consolidator;     (iv)  
solicit or accept the business of, or call upon, any customer or client of
Employer for the purpose of conducting competitive business or otherwise seeking
profit from a competitive activity; and

3



--------------------------------------------------------------------------------



 



  (v)   encourage or induce any current or former employee of Employer or any of
its subsidiaries or affiliates to leave the employment of Employer or any of its
subsidiaries or affiliates or proselytize, offer employment, retain, hire or
assist in the hiring of any such employee by any person, association, or entity
not affiliated with Employer or any of its subsidiaries or affiliates; provided,
however, that nothing in this subsection (v) shall prohibit Employee from
offering employment to any prior employee of Employer or any of its subsidiaries
or affiliates who was not employed by Employer or any of its subsidiaries or
affiliates at any time in the twelve (12) months prior to the termination of
Employee’s employment.

The non-competition obligations set forth in this Section 3.1 shall apply during
Employee’s employment and for a period of two (2) years after termination of
employment. If Employer or any of its subsidiaries or affiliates abandons a
particular aspect of its business, that is, ceases such aspect of its business
with the intention to permanently refrain from such aspect of its business, then
this post-employment non-competition covenant shall not apply to such former
aspect of that business.
For purposes of this Section 3.1, the term “Restricted Area” shall mean a
50-mile radius from each dealership that Employer has an ownership interest in
on the date of Employee’s termination of employment with Employer.
     3.2. Future Employment.
          3.2.1. If Employee in the future, seeks or is offered employment, or
any other position or capacity with another company or entity, Employee agrees
to inform each new employer or entity, before accepting employment, of the
existence of the restrictions contained in Section 3.1. Further, before taking
any employment position with any person during the non-competition period,
Employee agrees to give prior written notice to Employer of the name of such
person or entity. Employer shall be entitled to advise such person or entity of
the provisions of Section 3.1 and to otherwise deal with such person or entity
to ensure that the provisions of this Section are enforced and duly discharged.
          3.2.2. If Employee in the future seeks or is offered employment with
another company or entity, Employee may provide Employer with written notice
stating the name of the prospective employer, Employee’s prospective position,
responsibilities and duties, and the industry or industries in which the
prospective employer operates. Employer shall have ten (10) business days from
receipt of such notice to notify Employee of its belief that such prospective
employment would be a violation of the provisions of Section 3.1. If Employer
fails to respond to Employee in writing within such ten (10) business day
period, Employer shall be estopped from asserting its rights, if any, arising
from a violation of Section 3.1 by reason of such employment as described in
such notice.
     3.3. Tolling of Restrictive Periods. If the Employee violates any of the
restrictions contained in Section 3.1, the restrictive periods shall be
suspended and will not run in favor of the Employee until such time as the
Employee cures the violation to the satisfaction of Employer.
     3.4. Acknowledgment. Employee understands that the foregoing restrictions
may limit his ability to engage in certain businesses in locations where the
Employer conducts business during the period provided for above, but
acknowledges that Employee’s job duties

4



--------------------------------------------------------------------------------



 



during his employment with Employer, receipt of Employer’s confidential and
proprietary information and trade secrets (as well as access to certain
confidential and proprietary information and trade secrets) and Employee’s
receipt of sufficiently high remuneration and other benefits under this
Agreement justifies such restriction.
     3.5. Materiality and Conditionality of Section. Section 3.1 is material to
this Agreement. Employee’s agreement to strictly comply with Section 3.1 is a
precondition for Employee’s receipt of payments and vesting of Restricted Stock
and stock options pursuant to Section 1 of this Agreement. Whether or not
Section 3.1 or any portion thereof has been held or found invalid or
unenforceable for any reason whatsoever by a court or other constituted legal
authority of competent jurisdiction, upon any violation of Section 3.1 or any
portion thereof, or upon a finding that a violation would have occurred if such
Section or any portion thereof were enforceable, the Employee and Employer agree
that (i) the Employee’s interest in the Restricted Stock and stock options
pursuant to Section 1 of this Agreement shall automatically lapse and be
forfeited; (ii) Employer shall have no obligation to make any further payments
to Employee under the terms of Section 1 of this Agreement; and (iii) Employer
shall be entitled to receive the full value of any payments which were
previously made to the Employee pursuant to Section 1 of this Agreement in the
previous twelve (12) months, as well as the value of any Restricted Stock or
stock options that may have vested during the past twelve (12) months from the
date of the Employee’s termination, for any reason, to the date on which a court
or arbitration panel held or found the non-compete article to have been
violated. .
     3.6. Survival of Section. The Employee and Employer agree that all of the
covenants contained in Section 3.1 shall survive the termination or expiration
of this Agreement, and agree further that in the event any of the covenants
contained in Section 3.1 shall be held by any court to be effective in any
particular area or jurisdiction only if said covenant is modified to be limited
in its duration or scope, then, at the sole option of Employer, the provisions
of Section 3.5 may be deemed to have been triggered, and the rights, liabilities
and obligations set forth therein shall apply. In the event Employer does not
elect to trigger application of Section 3.5, then the court shall have such
authority to so reform the covenants and the parties hereto shall consider such
covenants and/or other provisions of Section 3 to be amended and modified with
respect to that particular area or jurisdiction so as to comply with the order
of such court and, as to all other jurisdictions, the covenants contained herein
shall remain in full force and effect as originally written. Should any court
hold that the covenants in Section 3.1 are void and otherwise unenforceable in a
particular area or jurisdiction, then notwithstanding the foregoing provisions
of this Section 3.6, the provisions of Section 3.5 shall be applicable and the
rights, liabilities and obligations of the parties set forth therein shall
apply. Alternatively, at the sole option of Employer, Employer may consider such
covenants to be amended and modified so as to eliminate therefrom the particular
area or jurisdictions as to which such covenants are so held void or otherwise
unenforceable and, as to all other areas and jurisdictions covered herein, the
covenants contained herein shall remain in full force and effect as originally
written.

4.   TERMINATION

     This Agreement (except for Sections 2 and 3), shall terminate upon the
occurrence of any of the following events:
     4.1. Subject to any applicable legal requirements, in the event the
Employee becomes “permanently disabled or incapacitated”. The term “permanently
disabled or incapacitated” means any ailment or condition that prevents the
Employee from actively carrying out his duties hereunder for the Employer for a
continuous period of one hundred twenty (120)

5



--------------------------------------------------------------------------------



 



days. At the expiration of the one hundred twenty (120) day period, this
Agreement shall be deemed terminated. Employee will be paid his regular salary
in effect at the start of such disability up to the entire one hundred twenty
(120) day period of disability.
     4.2. The written agreement of both the Employer and Employee.
     4.3. Termination For Cause. The Employer may terminate Employee with Cause
as defined below. For purposes of this Agreement, “Cause” shall mean:
(i) indictment or conviction of any felony or of any crime involving dishonesty;
(ii) participation in any fraud or act of dishonesty against the Employer;
(iii) a violation of Employer policy which causes a material detriment to the
Employer; (iv) breach of Employee’s duties to the Employer, including but not
limited to unsatisfactory performance of job duties, in the sole determination
of the Employer, which Employee fails to correct within thirty (30) days after
Employee is given written notice; (v) intentional damage to any property of the
Employer; (vi) conduct by Employee which, in the good faith and reasonable
determination of the Employer, demonstrates gross unfitness to serve; and
(vii) material breach of this Agreement.
     4.4. The death of Employee.
     4.5. Termination Without Cause. Employee’s employment with Employer can be
terminated by the Employer at anytime without cause on thirty (30) days’ written
notice by Employer. In the event Employer terminates this Agreement without
cause, Employer has the option to provide Employee thirty (30) days’ pay in lieu
of thirty (30) days’ written notice at Employer’s sole option. This pay in lieu
of notice is in addition to any severance that Employee may be eligible for as
provided in Section 4.8 below.
     4.6. Termination by Employee. Notwithstanding any other provisions of this
Agreement, Employee shall have the right to terminate the employment
relationship under this Agreement at any time for any of the following reasons:

  (i)   A breach by Employer of any material provision of this Agreement or the
occurrence of a “Constructive Termination Event,” which shall be defined as the
failure by the Employer to pay the Employee’s compensation as provided in this
Agreement, relocation without the Employee’s consent of the Employee’s primary
employment location to a location that is more than 50 miles from the location
to which he will be required to report on his first day of employment, a
material diminution in the Employee’s position, duties, responsibilities,
reporting status, or authority, or if the Employee is requested to perform any
illegal activity or to sign-off on any inappropriate financial statement or
acknowledgement, except that before exercising his right to terminate the
employment relationship pursuant to any of the provisions of this subsection
(i), the Employee must first give written notice to the Employer’s Board of
Directors of the circumstances purportedly giving rise to his right to so
terminate and must provide the Employer with a minimum fifteen (15) days to
correct the problem, unless correction is inherently impossible;     (ii)   The
involuntary reduction of Employee’s base salary or incentive compensation
targets (other than a reduction in such targets applied consistently to the
Company’s other executive officers that is designed to account for changes in
relative EPS projections as a result of such Corporate Change) within six
(6) months after the occurrence of any Corporate Change (defined below) that is
not

6



--------------------------------------------------------------------------------



 



      cured by Employer or its successor, as applicable, within thirty (30) days
of receiving detailed written notice of such event from Employee. A “Corporate
Change” shall mean the first to occur of any of the following events: (1) an
acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (each, a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either: (i) the then outstanding shares of common stock of Employer (the
“Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of Employer entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (A) any acquisition directly from Employer (including without
limitation any public offering), other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from Employer; (B) any acquisition by Employer; (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Employer or any Person controlled by Employer; or (D) any
acquisition by any Person pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (1) of this definition of “Corporate Change”);
(2) within any period of 24 consecutive months, a change in the composition of
the board of directors of Employer (the “Board”) such that the individuals who,
immediately prior to such period, constituted the Board (such Board will be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this definition of “Corporate Change” that any individual who becomes a member
of the Board during such period, whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) will be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board will not be so considered as a member of
the Incumbent Board; provided further that any individual who voluntarily
resigns from the Board in connection with the reduction in size of the Board
will not be deemed to be a member of the Incumbent Board; (3) the consummation
of a reorganization, merger or consolidation or sale or other disposition of all
or substantially all of the assets of Employer (a “Corporate Transaction”);
excluding, however, such a Corporate Transaction pursuant to which (i) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Common Stock and Outstanding Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 50% of, respectively, the outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the entity resulting from such Corporate Transaction (including, without
limitation, an entity which as a result of such transaction owns Employer or all
or substantially all of the Employer’s assets, either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate

7



--------------------------------------------------------------------------------



 



      Transaction, of the Outstanding Common Stock and Outstanding Voting
Securities, as the case may be, (ii) no Person (other than Employer, any
employee benefit plan (or related trust) sponsored or maintained by Employer, by
any entity controlled by Employer, or by such entity resulting from such
Corporate Transaction) will beneficially own, directly or indirectly, more than
50% of, respectively, the outstanding shares of common stock of the entity
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, except to the extent that such ownership existed with
respect to Employer prior to the Corporate Transaction, and (iii) individuals
who were members of the Board immediately prior to the approval by the
stockholders of Employer of such Corporate Transaction will constitute at least
a majority of the members of the board of directors of the entity resulting from
such Corporate Transaction (it is intended that this subsection (3) include
Corporate Transactions that result in entities other than corporations that are
governed by bodies other than a board of directors, including without
limitation, limited liability companies that are governed by a board of
managers); or (4) the approval by the stockholders of Employer of a complete
liquidation or dissolution of Employer, other than to a corporation pursuant to
a transaction which would comply with clauses (i), (ii) and (iii) of subsection
(3) of this definition of “Corporate Change,” assuming for this purpose that
such transaction were a Corporate Transaction. Any such Corporate Change must
also constitute a change in control as such phrase is defined in section
409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (the “Code”)
and the guidance issued thereunder, including consideration of all applicable
attribution of ownership rules under section 318 of the Code to the extent
required by any guidance under section 409 A of the Code; or

  (iii)   For any other reason whatsoever, in the sole discretion of Employee,
upon thirty (30) days’ written notice by Employee.

The termination of Employee’s employment by Employee shall constitute an
“Involuntary Termination” if made pursuant to Section 4.6(i) or 4.6(ii). The
termination of Employee’s employment by Employee shall constitute a “Voluntary
Termination” if made pursuant to Section 4.6(iii).
     4.7. Payments Upon Voluntary Termination and Termination for Cause. Upon a
“Voluntary Termination” of the employment relationship by Employee pursuant to
Section 4.6(iii), or for “Cause” by Employer pursuant to Section 4.3, all
compensation and benefits for Employee shall cease and terminate as of the date
of termination, and Employee shall not be entitled to Severance Pay (as defined
in Section 4.8 below). Employee shall be entitled to pro rata salary through the
date of such termination, but Employee shall not be entitled to any bonuses with
respect to the operations of Employer, its subsidiaries and/or affiliates for
the calendar year in which Employee’s employment with Employer is terminated.
     4.8. Severance Pay and Vesting of Stock Upon Involuntary Termination. Upon
“Involuntary Termination” of the employment relationship pursuant to
Sections 4.6(i) or 4.6(ii), or upon “Termination Without Cause” pursuant to
Section 4.5, the Employer shall pay Employee $400,000.00, less standard
deductions and withholdings (“Severance Pay”), provided that Employee first
executes and does not revoke a release substantially in the form attached hereto
as Exhibit A. Moreover, upon “Involuntary Termination” of the employment
relationship

8



--------------------------------------------------------------------------------



 



pursuant to Sections 4.6(i) or 4.6(ii), or upon “Termination Without Cause”
pursuant to Section 4.5, all Restricted Stock and stock options granted to
Employee under the Incentive Compensation Agreement shall become 100% vested,
the exercise of which shall continue to be permitted as if Employee’s employment
had continued for the full Term of this Agreement. Employee will be entitled to
a pro-rated bonus (based on termination date), calculated in accordance with the
Employer’s Incentive Compensation Plan and paid in the next year following the
release of earnings for the year in which such termination occurred. Employee
shall not be under any duty or obligation to seek or accept other employment
following Involuntary Termination and the amounts due Employee hereunder shall
not be reduced or suspended if Employee accepts subsequent employment. As noted
in the Incentive Compensation Agreement, the rights and liabilities of Employer
and Employee regarding entitlement to vesting of all Restricted Stock and stock
options, shall be conditioned and dependent on the Employee’s consent and
agreement to the promises set forth therein and to the enforceability of such
covenants stated therein. If it shall be determined that any payment or
distribution by the Employer to or for the benefit of the Employee, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, would be subject to the excise tax imposed by the
Section 4999 of the Internal Revenue Code of 1986, as amended, or any interest
or penalties are incurred by the Employee with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Employer shall pay to
the Employee an amount equal to the Excise Tax; provided, Employer shall not be
required to pay taxes that result from such Excise Tax payment. Employee’s
rights and remedies under this Section 4.8 shall be Employee’s sole and
exclusive rights and remedies against Employer or its subsidiaries or affiliates
concerning Employee’s employment and termination from Employer, and Employer’s
and its subsidiaries’ and affiliates’ sole and exclusive liability to Employee
under this Agreement, in contract, tort, or otherwise, for any Involuntary
Termination of the employment relationship or concerning Employee’s employment
and termination from Employer.

5.   MISCELLANEOUS

     5.1. Fiduciary Duties. Employee acknowledges and agrees that Employee owes
a fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of Employer or any of its subsidiaries or affiliates and to do no
act which would be inconsistent with those duties. In keeping with these duties,
Employee shall make full disclosure to Employer of all business opportunities
pertaining to Employer’s business and shall not appropriate for Employee’s own
benefit business opportunities concerning the subject matter of the fiduciary
relationship.
     5.2. Employment At-Will. Employee agrees and understands that nothing in
this Agreement shall confer any right with respect to continuation of employment
with Employer, nor shall it interfere in any way with Employee’s right or
Employer’s right to terminate Employee’s employment at any time, with or without
cause, with or without notice (except as set forth in Section 4.5 and 4.6(iii)).
     5.3. Definition of “Affiliates” and “Affiliated.” For purposes of this
Agreement the terms “affiliates” or “affiliated” means an entity who directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with Employer.
     5.4. Prohibition of Publication of Certain Information. Except as required
by law or process, Employee shall refrain, both during the employment
relationship and after the employment relationship terminates, from publishing
any oral or written statements about

9



--------------------------------------------------------------------------------



 



Employer at any of its subsidiaries’ or affiliates’ directors, officers,
employees, agents or representatives that are slanderous, libelous, or
defamatory; or that disclose private or confidential information about Employer
or any of its subsidiaries’ or affiliates’ business affairs, officers,
employees, agents, or representatives; or that constitute an intrusion into the
seclusion or private lives of Employer or any of its subsidiaries’ or
affiliates’ directors, officers, employees, agents, or representatives; or that
give rise to unreasonable publicity about the private lives of Employer or any
of its subsidiaries’ or affiliates’ officers, employees, agents, or
representatives; or that place Employer or its subsidiaries’ or affiliates’
officers, employees, agents, or representatives in a false light before the
public; or that constitute a misappropriation of the name or likeness of
Employer or any of its subsidiaries’ or affiliates’ or its officers, employees,
agents, or representatives. Except as required by law or process, the Employer
shall refrain, and shall use its best efforts to assure that its directors,
officers, employees, agents and representatives, and its subsidiaries and
affiliates and their directors, officers, employees, agents and representatives,
shall refrain, both during the employment relationship and after the employment
relationship terminates, from publishing any untrue oral or written statements
about the Employee that are slanderous, libelous, or defamatory; or that
disclose private or confidential information about the Employee; or that
constitute an intrusion into the seclusion or private life of the Employee; or
that give rise to unreasonable publicity about the private life of the Employee;
or that place the Employee in a false light before the public.
     5.5. Notice. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to Employer to:
Group 1 Automotive, Inc.
950 Echo Lane, Suite 100
Houston, TX 77024
Attn: Presiding Director of the Board
With a copy to:
Fisher & Phillips LLP
18400 Von Karman Avenue, Suite 400
Irvine, CA 92612
Attn: John M. Polson, Esq.; and
Group 1 Automotive, Inc.
950 Echo Lane, Suite 100
Houston, TX 77024
Attn: General Counsel
If to Employee:
Randy L. Callison
13207 Holston Hills
Houston, TX 77069

10



--------------------------------------------------------------------------------



 



Either Employer or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.
     5.6. Governing Law. This Agreement shall be governed in all respects by the
law of the State of Texas, excluding any conflict-of-law rule or principle that
might refer the construction of the Agreement to the laws of another State or
country.
     5.7. No Waiver. No failure by either party hereto at anytime to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
     5.8. Severability. It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any person,
association, or entity or circumstances shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such term, provision,
covenant, or remedy shall be construed in a manner so as to permit its
enforceability under the applicable law to the fullest extent permitted by law.
In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.
     5.9. Arbitration. The parties agree that any claim, dispute, and/or
controversy that they may have arising from, related to, or having any
relationship or connection whatsoever with this Agreement, Employee’s
employment, or other association with the Company, shall be submitted to and
determined exclusively by binding arbitration under the Federal Arbitration Act.
In addition to any other requirements imposed by law, the arbitrator selected
shall be a retired Judge, or otherwise qualified individual to whom the parties
mutually agree, and shall be subject to disqualification on the same grounds as
would apply to a Judge. The arbitrator shall apply the Federal Rules of Civil
Procedure and Evidence, including all rules of pleading, discovery, evidence and
all rights to resolution of the dispute by means of motions for summary judgment
and judgment on the pleadings. Resolution of the dispute shall be based solely
upon the law governing the claims and defenses pleaded, and the arbitrator may
not invoke any basis (including but not limited to, notions of “just cause”)
other than such controlling law. The arbitrator shall have the immunity of a
judicial officer from civil liability when acting in the capacity of an
arbitrator, which immunity supplements any other existing immunity. Likewise,
all communications during or in connection with the arbitration proceedings are
privileged. Awards shall include the arbitrator’s written reasoned opinion.
     5.10. Injunctive Relief. Employee agrees that breach of the restrictive
covenants contained in this Agreement will irreparably harm the Employer for
which it may not have an adequate remedy at law. As such, notwithstanding
Section 5.9 of this Agreement, Employee agrees that the Employer shall be
entitled to seek injunctive relief, including but not limited to temporary,
preliminary, final injunctions, temporary restraining orders, and temporary
protective orders, from a court of competent jurisdiction to enforce said
covenants in the event of breach or threatened breach by Employee.

11



--------------------------------------------------------------------------------



 



     5.11. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Employer, its subsidiaries and affiliates and any other
person, association, or entity which may hereafter acquire or succeed to all or
a portion of the business or assets of Employer by any means whether direct or
indirect, by purchase, merger, consolidation, or otherwise. Employee’s rights
and obligations under this Agreement are personal and such rights, benefits, and
obligations of Employee shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, by Employee
without the prior written consent of Employer. Notwithstanding anything to the
contrary in this Section 5.11 or elsewhere in the Agreement, in the event of the
Employee’s death after becoming entitled to receipt of any payment or benefit,
but before receiving all such payments or benefits, the remaining payments shall
be made to the Employee’s survivors or estate and the remaining benefits shall
be provided to his widow or other survivors to the same extent and in the same
manner as if he were still alive.
     5.12. Entire Agreement. Except as provided in (1) written company policies
promulgated by Employer dealing with issues such as securities trading, business
ethics, governmental affairs and political contributions, consulting fees,
commissions and other payments, compliance with law, investments and outside
business interests as officers and employees, reporting responsibilities,
administrative compliance, and the like, (2) the written benefits, plans, and
programs referenced in Section 1.3 of this Agreement or (3) any signed written
agreements contemporaneously or hereafter executed by Employer and Employee
(including, but not limited to, the Employment Agreement), this Agreement
constitutes the entire agreement of the parties with regard to such subject
matters, and contains all of the covenants, promises, representations,
warranties, and agreements between the parties with respect to such subject
matters and replaces and merges previous agreements and discussions pertaining
to the employment relationship between Employer and Employee.
     5.13. Headings. The headings contained in this Agreement are for reference
only and shall not affect the meaning or interpretation of any provision of this
Agreement.
     5.14. Amendment. No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties hereto.
     5.15. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but both of which together will
constitute one and the same instrument
     IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement
in multiple originals to be effective on the date first stated above.

          DATE: 12/31/2006   GROUP 1 AUTOMOTIVE, INC.
      By:   /s/ Earl J. Hesterberg         Name:   Earl J. Hesterberg       
Title:   President & Chief Executive Officer
          DATE: 12/29/2006   /s/ Randy L. Callison         RANDY L. CALLISON   
       

12